
	

113 HR 134 IH: To repeal the provision of law that provides automatic pay adjustments for Members of Congress.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 134
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Matheson (for
			 himself, Mr. Coble,
			 Mr. McCaul, and
			 Mr. Peters of Michigan) introduced the
			 following bill; which was referred to the Committee on House Administration, and in
			 addition to the Committee on Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To repeal the provision of law that provides automatic
		  pay adjustments for Members of Congress.
	
	
		1.Elimination of automatic pay
			 adjustments for Members of Congress
			(a)In
			 GeneralParagraph (2) of section 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) is repealed.
			(b)Technical and
			 conforming amendmentsSection 601(a)(1) of such Act is
			 amended—
				(1)by striking
			 (a)(1) and inserting (a);
				(2)by redesignating
			 subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively;
			 and
				(3)by striking
			 as adjusted by paragraph (2) of this subsection and inserting
			 as from time to time adjusted by law.
				(c)Effective
			 DateThis section shall take effect on December 31, 2014.
			
